Title: To George Washington from Major General Israel Putnam, 18 November 1777
From: Putnam, Israel
To: Washington, George



Head Quarters North Street 6 Miles below White Plains [N.Y.] 18th Novemr 1777
Dear Genl

I am favd with your two Letters, of the 11th Inst.—As to the Blankets stopped for this department; Mr Young Informd me there were between 

five and Six thousand going on to the southward, besides the 400 that I detained here—The Artillary Regt here, had not Recd a single one since their entering the Service—Most of them lost all their Cloathing at Fort Montgomery, and without Blankets, they must inevitably have been Render’d unfit for Service—Col. Duboys’s Regt had Recd a few, but at that time were in the like Situation—what was not deliver’d to those two Regiments, Col. Chas Webb’s had, which are now on their March to Join you.
With Respect to the shoes Mr Young said he could share a Cask, without any Inconveniance, to the Southern Army, and had no objections to leaving them here—I am fully sensible of the Inconveniance, that must Arise from Stopages in the different Departments, but in this Case I think I may be Justifyed.
You will see by mine of the 14th what Arrangements I have made for Reinforcing you, and my Reasons for so doing. Genl Glovers Brigade, which was the Rear of the whole, Crossd North River day before yesterday and I hope will be with you in time.
Col. Hamilton is now at Peeks Kill, verry Ill with a fevor—In my last, I Inclosd you the Copy of a letter from him to me; since which I have seen him, and he is Convinced that every thing in my power has been done, to forward the Troops on, and that the Arrangements I made was for the best. I must therefore Request that, that Letter may not be shewn him. I am Dear Genl with great Respect Your Mos: Obedt Servt

Israel Putnam


P.S. the Inclosd was sent from New York to me. I thought it Improper to have it spread in the Country, & therefore send it to you.

